— Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered September 8, 1982, convicting him of murder in the second degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the prosecutor’s summation contained inflammatory and unwarranted comments, we affirm the judgment of conviction because there was strong evidence of guilt, prompt curative instructions were given (People v Gibbs, 59 NY2d 930; People v Galloway, 54 NY2d 396; People v Cuevas, 99 AD2d 553; People v Tayeh, 96 AD2d 1045), a number of the improper comments were not objected to (CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Dordal, 55 NY2d 954; People v Gonzalez, 102 AD2d 895; Richardson, Evidence [Prince 10th ed], § 538), and the record indicates that the jury carefully focused on the evidence during its deliberations (People v Galloway, supra; People v Gross, 51 AD2d 191). In short, defendant received a fair trial (People v Gonzalez, supra). Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.